ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The applicant’s preliminary amendment filed 10/13/2021 has been entered.

Terminal Disclaimer
The Terminal Disclaimer filed 01/11/2022 has been accepted and entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/13/2021 and 10/13/2021 were filed and are being considered by the examiner.

Reasons for Allowance
Claim(s) 1-30 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest an apparatus, comprising an outer casing, comprising a closed base end, a sidewall joined to the closed base end, the sidewall and the closed base end together defining a cavity to contain at least a lighting module, the sidewall comprising a portion having a substantially cylindrical shape, a lower edge, joined to the portion having the as specifically called for the claimed combinations.
The closest prior art, Morales (US 2018/0142871 A1), does not include at least two diametrically opposed flat portions, joined to the portion having the substantially cylindrical shape, starting at and extending from the closed base end, and at least two sloped portions, each sloped portion of the at least two sloped portions joining a corresponding flat portion of the at least two diametrically opposed flat portions to the portion of the sidewall having the substantially cylindrical shape, at least one knockout disposed on the closed base end as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Morales reference in the manner required by the claims. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875